

	

		II

		109th CONGRESS

		1st Session

		S. 1958

		IN THE SENATE OF THE UNITED STATES

		

			November 3, 2005

			Ms. Cantwell (for

			 herself, Mrs. Murray,

			 Mr. Crapo, Mr.

			 Schumer, Mr. Leahy,

			 Mr. Craig, Mr.

			 Levin, Mr. DeWine,

			 Mr. Dayton, Mr.

			 Baucus, and Mrs. Clinton)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To authorize the Attorney General to establish and carry

		  out a program, known as the Northern Border Prosecution Initiative, to provide

		  funds to northern border States to reimburse county and municipal governments

		  for costs associated with certain criminal activities, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Northern Border Prosecution Initiative

			 Reimbursement Act.

		2.Northern Border

			 Prosecution Initiative

			(a)Initiative

			 required

				(1)In

			 generalFrom amounts made available to carry out this section,

			 the Attorney General, acting through the Director of the Bureau of Justice

			 Assistance of the Office of Justice Programs, shall establish and carry out a

			 program, to be known as the Northern Border Prosecution Initiative, to provide

			 funds to reimburse eligible northern border entities for costs incurred by

			 those entities for handling case dispositions of criminal cases that are

			 federally initiated but federally declined-referred.

				(2)Relation with

			 Southwestern Border Prosecution InitiativeThe program

			 established in paragraph (1) shall—

					(A)be modeled after

			 the Southwestern Border Prosecution Initiative; and

					(B)serve as a

			 partner program to that initiative to reimburse local jurisdictions for

			 processing Federal cases.

					(b)Provision and

			 allocation of fundsFunds provided under the program established

			 in subsection (a) shall be—

				(1)provided in the

			 form of direct reimbursements; and

				(2)allocated in a

			 manner consistent with the manner under which funds are allocated under the

			 Southwestern Border Prosecution Initiative.

				(c)Use of

			 fundsFunds provided to an eligible northern border entity under

			 this section may be used by the entity for any lawful purpose,

			 including:

				(1)Prosecution and

			 related costs.

				(2)Court

			 costs.

				(3)Costs of

			 courtroom technology.

				(4)Costs of

			 constructing holding spaces.

				(5)Costs of

			 administrative staff.

				(6)Costs of defense

			 counsel for indigent defendants.

				(7)Detention costs,

			 including pre-trial and post-trial detention.

				(d)DefinitionsIn

			 this section:

				(1)Case

			 dispositionThe term case disposition—

					(A)for purposes of

			 the Northern Border Prosecution Initiative, refers to the time between the

			 arrest of a suspect and the resolution of the criminal charges through a county

			 or State judicial or prosecutorial process; and

					(B)does not include

			 incarceration time for sentenced offenders, or time spent by prosecutors on

			 judicial appeals.

					(2)Eligible

			 northern border entityThe term eligible northern border

			 entity means—

					(A)the States of

			 Alaska, Idaho, Maine, Michigan, Minnesota, Montana, New Hampshire, New York,

			 North Dakota, Ohio, Pennsylvania, Vermont, Washington, and Wisconsin; or

					(B)any unit of local

			 government within a State referred to in subparagraph (A).

					(3)Federally

			 declined-referredThe term federally

			 declined-referred—

					(A)means, with

			 respect to a criminal case, that a decision has been made in that case by a

			 United States Attorney or a Federal law enforcement agency during a Federal

			 investigation to no longer pursue Federal criminal charges against a defendant

			 and to refer such investigation to a State or local jurisdiction for possible

			 prosecution; and

					(B)includes a

			 decision made on an individualized case-by-case basis as well as a decision

			 made pursuant to a general policy or practice or pursuant to prosecutorial

			 discretion.

					(4)Federally

			 initiatedThe term federally initiated means, with

			 respect to a criminal case, that the case results from a criminal investigation

			 or an arrest involving Federal law enforcement authorities for a potential

			 violation of Federal criminal law, including investigations resulting from

			 multi-jurisdictional task forces.

				3.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $28,000,000 for fiscal year

			 2006 and such sums as may be necessary for fiscal years thereafter.

		

